DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3, 5-8 and 21-22 are examined herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to without significantly more. 
The ingredients claimed are products of nature, wherein the characteristics thereof are not markedly different from the product's naturally occurring counterpart in its natural state. 
Independent Claim 1 recites: A composition for heat cooking comprising: 
pulse, wherein: 
(1) the composition has an insoluble dietary fiber content on a dry mass basis of 3 % by mass or higher; 
(2) the composition has a starch content on a dry mass basis of 10 % by mass or higher; 
(3) the composition has a protein content on a dry mass basis of 4 % by mass or higher; and 
(4) when the composition is isothermally treated in a 40-fold volume of water at 90 °C for 5 minutes, the water has a haze value of 25 % or lower, the composition does not have a specific gravity of less than 1.0, and the composition is a kneaded product.
Dependent claims 2-3, 5-8 and 21-22 further limit ingredients of the independent claim to species/amounts of the same or further ingredients that are found in nature. 
This judicial exception is not integrated into a practical application because the product claimed fails to integrate the judicial exception into a practical application.  The claims do not require more than ingredients/structures found in nature.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they recites ingredients that are a natural phenomenon that occurs in nature and exists in principle apart from any human action.
The food composition of claim 1, comprises:  a composition for heat cooking (which does not differ from most foods found in nature) comprising: 
pulse, which is found in nature;
an insoluble dietary fiber content, which is found in most edible plant products found in nature;
a starch content, which is in most foods found in nature;
a protein content, which is in most foods found in nature; and
a water content, which is in almost every food found in nature.



The claims also requires the composition does not have a specific gravity of less than 1.0, meaning it would sink in water, which found in many foods in nature.
  Finally, the claims require the composition is a kneaded and extruded product.  Legume pods commonly explode in nature to disburse the seeds/pulses therein, which provides that legumes are trust or forced out, the definition of being extruded. As for being kneaded, this term imparts that the composition is manipulated by similar movements, wherein such a thing is found in nature, for example when the wind blows to cause movement.  Each time the wind blows a similar movement is created, including a wind force asserted onto things found in nature.
Therefore the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they recites ingredients that are a natural phenomenon that occurs in nature and exists in principle apart from any human action.
 









Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
1) Independent claim 1 recites a kneaded and extruded composition, comprising insoluble dietary fiber, starch, and protein, however, there is not support for any type of kneaded and extruded food composition (e.g. breakfast cereals, feed, pastries, candies or others) that has these ingredients.  Therefore such a claim is new matter.  
It is noted that Applicant only has support for a paste composition (including one agglomerated by kneading—0103), comprising the claimed ingredient for: pasta, Chinese noodles, udon (Japanese wheat- flour noodles), inaniwa udon, kishimen, houtou, suiton, hiyamugi, somen (variations of udon), soba (Japanese buckwheat-flour noodles), soba gaki (Japanese buckwheat-flour paste), bee-hun (rice vermicelli), pho, reimen (Korean cold noodles), vermicelli, oatmeal, 11 couscous, kiritanpo (variation of Japanese rice cake in an elongate shape), tteok, and gyoza skins (0013), wherein there is only support for a paste/dough product, not any type of composition.

2) Independent claim 1 recites a kneaded and extruded composition, comprising a water content of 50 % by mass or less, however, there is not support for any type of kneaded and extruded food composition (e.g. breakfast cereals, feed, pastries, candies or others, including compositions with zero water) that has this range of water content.  Therefore such a claim is new matter.  
It is noted that Applicant only has support for a paste composition (including one agglomerated by kneading—0103), comprising the claimed ingredient for: pasta, Chinese noodles, udon (Japanese wheat- flour noodles), inaniwa udon, kishimen, houtou, suiton, hiyamugi, somen (variations of udon), soba (Japanese buckwheat-flour noodles), soba gaki (Japanese buckwheat-flour paste), bee-hun (rice vermicelli), pho, reimen (Korean cold noodles), vermicelli, oatmeal, 11 couscous, kiritanpo (variation of Japanese rice cake in an elongate shape), tteok, and gyoza skins (0013), wherein there is only support for a paste/dough product, not any type of composition 

3) The claimed amounts of: insoluble dietary fiber, starch, and protein are new matter.


Applicant admits in paragraph 0042 of the pending Specification, and the Remarks of 9/15/2022, that said values are calculated after using a method of heating to 90°C using decompression, heating and drying steps.
The use of a temperature range of 90°C is destructive to these nutritional contents of the composition, because: 
protein is denatured at temperatures above 41°C;
starch breaks down at about 85°C; and
insoluble dietary fiber converts into soluble fiber at high temperatures.
Therefore the claims amounts of these ingredients based on Applicants calculations, after subjecting the claimed composition to a temperature range of 90°C, as explained in the Remarks of 9/15/2022, are new matter.
Further, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” "It is not sufficient for purposes of the written description requirement of § 112 that the disclosure, when combined with the knowledge in the art, would lead one to speculate as to modifications that the inventor might have envisioned, but failed to disclose. Each application in the chain must describe the claimed features." Lockwood v. American Airlines Inc., 41 USPQ2d 1961, 1966.

Claims 3 and 7 are also rejected for the same reason.

Claim Interpretation
With regard to the prior art, Claim 1 encompasses: 
A kneaded and extruded composition, comprising: 
pulse, 
an insoluble dietary fiber content of 2.00 % by mass or higher;
a starch content of  6.67 % by mass or higher;
a protein content on of 2.67 % by mass or higher; and
a water content of 50% by mass or lower.
The composition is further claimed to not have a specific gravity property of less than 1.0.
The composition is further claimed to function in a manner where when isothermally treated in a 40-fold volume of water at 90 °C for 5 minutes, the water has a haze value of 25 % or lower

In light of the pending Specification, fractions, including: protein, insoluble dietary fiber, starch (0007, 0032), and oils and fat (0031) are all disclosed as being contained in the pulse used to make the composition, therefore these components are nutritional values in the composition by way of the pulse ingredient.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Saltmarsh.
Saltmarsh: Easy gluten-free pulse pasta; published May 14, 2017 by Hodmedod’s; publish date verified at: https://web.archive.org/web/20170517055457/https://hodmedods.co.uk/

Saltmarsh teaches methods of making pasta dough that is kneaded (step 2) and extruded (step 5-6), which imparts a kneaded and extruded composition. Saltmarsh teaches the pasta dough comprises: 
100 g pulse, including yellow peas flour (see Ingredients); and 
water, derived from: 1 large egg comprising about 75 wt% water/56 grams (about 42 g water); and 100 g yellow pea powder comprising up to 13 wt% (about 13 g water).
This amounts to about 34 wt% water in a composition of about 160 g, including: 100 g yellow pea powder, 1 egg (about 56 g), and 1 tsp of oil (i.e. about 4.5 g). 
Then, Saltmarsh also teaches extra water is used, in an amount to hydrate the dough so that it has a texture that holds together and is springy (step 2). 
Therefore Saltmarsh provides at least 34 wt% water, which anticipates a water content of 50% by mass or lower.


In light of the pending Specification disclosing that other fractions in the composition, including: protein, insoluble dietary fiber, starch (0007, 0032), and oils and fat (0031) are contained in the pulse used to make the composition, it would be reasonable to expect that the composition of Saltmarsh has similar nutritional contents as those claimed, including:
an insoluble dietary fiber content of 2.00 % by mass or higher;
a starch content of  6.67 % by mass or higher; and
a protein content on of 2.67 % by mass or higher.

Properties
It would be reasonable to expect that similar compositions have similar properties, including that the composition does not have a specific gravity of less than 1.0, like something that floats on water.

Functionality
It would be reasonable to expect that similar compositions function similarly, including: when isothermally treated in a 40-fold volume of water at 90 °C for 5 minutes, the water has a haze value of 25 % or lower.





Dependent claims
As for claim 2, it would be reasonable to expect that similar compositions function similarly, including when the composition is treated in a 10-fold volume of iodine solution with a concentration of 0.25 mM for 5 minutes at 20 °C and then filtered through a 0.20 m filter to obtain a filtrate, a difference between an absorbance at 500 nm of the filtrate and an absorbance at 500 nm of the iodine solution with the concentration of 0.25 mM is 0.35 or lower.  

As for claim 3, Saltmarsh teaches the use of 1 tsp of oil (about 4.5 g fat) and 1 egg (about 8% from 56 g, about 4.5 g fat), which amounts to about 9 grams of fat in a composition having about 160 grams total weight. This amounts to less than 6  wt percent fat, which anticipates that claim of the composition having a total oil and fat content of lower than 17 % by mass.  

As for claim 5, Saltmarsh does not teach the use of ingredients with gluten, therefore the composition does not contain native gluten.  

As for claim 6, it would be reasonable to expect that similar compositions function similarly, including when the composition is subjected to Treatment A and then to ultrasonication, the composition has a particle size distribution represented by a d9o value of 1000 m or smaller; wherein Treatment A comprises treating a suspension of 6 % by mass of the composition in water with 0.4 % by volume of protease and 0.02 % by mass of a-amylase at 20 °C for 3 days.  

As for claim 7, since the only starch in the modified teaching is provided by way of the pulse, the ratio of pulse-derived starch to a total starch content in the composition is 100 percent,  which anticipates 10 % by mass or higher, as claimed.

As for claim 8, Saltmarsh teaches the use of yellow peas.  Yellow peas are  commonly known as Canjanus and Vigna types, which encompasses the claimed species, Cajanus and Vigna.

As for claim 21, Saltmarsh teaches the kneaded product is dough for making pasta.  Further, it would be reasonable expect that a similar dough has similar intended uses, including the claimed: pasta, Chinese noodles, udon, inaniwa udon, kishimen, houtou, suiton, hiyamugi, somen, soba, soba gaki, bee-hun, pho, reimen, vermicelli, couscous, kiritanpo, tteok, and gyoza skins.

As for claim 22, the determination of patentability is based solely on the claimed product itself. The patentability of a product does not depend on its method of production. In this case, since the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Therefore, absent a showing of criticality, the claimed process of the composition is produced by kneading the composition at a temperature in a range from 100 °C to 200 °C under a pressurized condition of 0.1 MPa or higher than an atmospheric pressure, and cooling the composition to less than 100 °C under the pressurized condition, does not distinguish over the modified teaching above.  

Response to Arguments
 	It is asserted, that Claim I is objected to because the claim recites "when of the composition." Office Action, p. 2. Claim I is amended to recite "when the composition" and thus, Applicant believes the issue raised by the Examiner is addressed. Accordingly, withdrawal of the objection is respectfully requested. 
	In response, Applicant’s timely response is appreciated, and said Objection is not re-issued herein. 

It is asserted, that Claims 1-8 and 21-22 are rejected under 35 U.S.C. §101 because the claimed invention is allegedly directed to a judicial exception without significantly more. To the extent that this rejection still applies to the amended claims, the rejection is respectfully traversed as follows. 
The Examiner asserts that the ingredient claimed are products of nature, wherein the characteristics thereof are not markedly different from the product's naturally occurring counterpart in its natural state. Office Action p. 3. The Examiner further asserts the claims do not require more than ingredients/structures found in nature, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they recite ingredients that are a natural phenomenon that occurs in nature and exists in principle apart from any human action. Id. p 4. In addition, the Examiner asserts that "the limitation toward the composition of claim 1 being a kneaded and extruded product is indefinite ... therefore until this matter is clarified said rejection stands." Office Action p. 21. 


Initially, Applicant respectfully notes that the indefinite issues raised in rejections under 35 U.S.C. §112 (b) are addressed, as discussed in below sections. Thus, the claimed composition being a kneaded and extruded product must be considered in determining the patent subject matter eligibility. 
Applicant emphasizes that the claimed composition, which is a kneaded and extruded product, is markedly different from the product's naturally occurring counterpart in its natural state. In Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014) (hereinafter "Alice"), the Supreme Court 43917508 established a two-part analysis for analyzing subject matter eligibility under 35 U.S.C. § 101. In the two-part analysis, it is determined whether the claimed subject matter is directed toward a judicial exception, such as an abstract idea, (i.e., "the first step" or "Step 2A") and if so, whether the elements of a claim, both individually and as an ordered combination, are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself (i.e., "the second step" or "Step 2B"). Id. MPEP 2106.04(b) recites that "[w]hen a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A." The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state, and such characteristics may include, but not limited to, chemical/physical properties, phenotype, functional/structural characteristics, and chemical/genetic/physical structure and form. 


In the present case, the composition of amended claim 1 is a kneaded and extruded product. The composition is produced by pulverizing pulse, and kneading at an elevated temperature, such as a temperature ranging from 100 to 200 °C. Paras. [0128]-[0129] of the specification as published or paras. [0054]-[0055] of the specification as filed. Furthermore, the composition is extruded through an equipment such as an extruder under an elevated temperature as described above and an elevated pressure, such as 0.1 MPa or higher than the atmospheric pressure. Para. [0157] of the specification as published or [0082] of the specification as filed. Pulse in its natural state is neither pulverized, kneaded, extruded, nor exposed to an elevated temperature and pressure, such as 100 °C or above, and 0.1 MPa or higher than the atmospheric pressure. 
The claimed composition has markedly different physical characteristics than the naturally occurring pulse because the composition is in a paste form or formed into specific shapes, such as noodles, which is different from whole pulse. Furthermore, the composition has markedly different chemical characteristics because gluten in the composition is deactivated due to exposure to high temperature, as supported in para. [0123] of the specification as published or para. [0049] of the specification as filed. 
In view of the above, judicial exception does not apply to amended claim 1 and dependent claims 2-3, 5-8, and 21-22 as determined by Step 2A of the subject eligibility test and thus, the claimed composition qualifies as eligible subject matter. Claim 4 is cancelled by way of this reply. Accordingly, withdrawal of the rejection is respectfully requested. 
In response, the claim is toward a food composition, wherein no specific form is claimed, including a paste form or formed into specific shapes, such as noodles, as asserted. Further, the claims do not require gluten in the composition is deactivated, or that high temperatures are used, as asserted. Finally, as for the matter of being kneaded and extruded, no process parameters are claimed, therefore the scope of these limitation merely impart steps found in nature. Therefore, the judicial exception does apply to the claims.

It is asserted, that Claims 1-8 and 21-22 are rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement. To the extent that this rejection still applies to the amended claims, the rejection is respectfully traversed as follows. The Examiner asserts that claim 1 recites a composition comprising ingredients that have a dry mass content, however, there is no support for a composition that has ingredients that remain dry, and such claim is new matter. Office Action, p. 5. The Examiner further asserts that Applicant only has support for a paste/dough product and therefore, the independent claim provides new matter because it does not require a moisture content. Id., p. 6. 
Claim 1 is amended to recite, inter alia, "the composition has a water content of 50% by mass or lower," and to remove the phrase "dry mass basis." Claim 1 is further amended such that the % content ranges of insoluble dietary fiber, starch and protein are claimed based on a mass of the composition which has a water content of 50 % by mass. Such % content ranges are supported by the specification for the following reasons. 
Initially, Applicant respectfully notes that the water content of the composition is defined to be a moisture content on dry mass basis, which is the percent of water in the composition based the mass content of non-water components. For example, a water content of 50 % by mass means that the mass of water within the composition is 50 grams (the amount indicated is merely for illustrative purposes) when the non-water portion of the composition is set to be 100 grams. In such a case, the total mass of the composition is 150 grams, in which 100 grams is non-water components and 50 grams is water. Thus, the ratio of wet mass of the composition, which is the total mass of the composition including water, to the dry mass of the composition, which is the mass of the non-water components, is 150 grams/100 grams or 1.5. Above point may be explained by the following equation provided in the specification for determining the water content of the composition: where Wo is the mass (g) of the pre-weighed weighing vessel, W1 is the mass (g) of the weighing vessel with the sample before drying, and W2 is the mass (g) of the weighing vessel with the sample after drying. See para. [0043] of the specification as filed, or para. [0119] of the specification as 
published. Applicant notes that the sample before drying ("Wwet") is W1-Wo, and the sample after drying ("Wdry") is W2-Wo. In case the water content is 50 mass %, the above equation becomes: the equation simplifies to: and to: and thus, the ratio of Wwet and Wdry is calculated to be 1.5. 
In other words, when the composition has 50% water content, the mass of the composition including water is 1.5 greater than the mass of the dried composition as determined in the described method and calculation. The % content of insoluble dietary fiber, starch and protein disclosed in the specification are values determined by the mass of each component divided by the "dry mass," or a value calculated by subtracting, from the mass of the whole food sample, the mass of moisture in the food sample. 
Para. [0020] of the specification as filed or para. [0094] of the specification as published. Because the mass of the whole food sample, or Wwet, is 1.5 greater than the "dry mass" or Wady in case the composition contains 50% water content, the fiber/starch/protein % content on dry mass basis would be reduced by a factor of 1.5 if the % content is based on the mass of the whole food sample, or the sample before drying. For example, a starch content of 10 % by mass on dry mass basis would correspond to 10%/1.5 or 6.67% based on the mass of the composition having 50% water content. 
Furthermore, a conversion of moisture content from dry weight to wet weight of a substance is a commonly conducted practice, as evidenced by, for example, "Determination of Moisture Content" Good Hygiene Practices along the coffee chain: a training resource for coffee- producing countries, Food and Agriculture Organization of the United Nations (FAO), 2006, http://www.ico. org/projects/Good-Hygiene- Practices/cnt/cntsp/sec_3/docs_3.2/Determine%20m%20c.pdf, ("FAO"). FAO discloses that the moisture content between dry and wet basis may be converted by the following formulae: where mcwb a moisture content on wet basis which is given by the relation (Ww-Wd)/Ww, mcdb is a moisture content on dry basis which is given by the relation (Ww-Wd)/Wd, Ww is a wet weight, and Wd is a dry weight. FAO, p. 2, 2.1 Direct measurements. 
Applicant notes that FAO's moisture content on dry basis is determined in the same manner as the claimed water content. Based on FAO's equation, water content (moisture content on dry mass basis) of 50 %, or 0.5, is converted to mcwb of 0.51(1+0.5) or 0.333. mcwb of 0.333 may be expressed as: and the equation simplifies to: 
Thus, the ratio of WW and Wd becomes 1/0.667 or 1.5, arriving at the same results as discussed above, and further confirming that the fiber/starch/protein % content on dry mass basis is be reduced by a factor of 1.5 if the % content is based on the mass of the whole food sample. 
MPEP 2163 recites that "[a]n applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention." Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). The claimed fiber, starch and protein content ranges on dry mass basis is disclosed in the specification, and a formula is provided in the specification to show the relationship between the mass of the dried composition and the composition containing water. Thus, the fiber, starch and protein content ranges as claimed in amended claim 1 is supported by the present specification. 
Because amended claim 1 includes a water content, does not include "dry mass basis," and the claimed content ranges are supported by the specification, amended claim 1 does not include new matter. Thus, Applicant believes the issues associated with the rejections under 35 U.S.C. § 112(a) are addressed. Accordingly, withdrawal of the rejection is respectfully requested. 
	In response, the new matter rejection is toward the preamble asserting that the claimed invention having the scope of any type of composition.  The original disclosure does not provide support for any type of composition, and specifically any type of food composition having the claimed ingredients.  The original disclosure only supports Applicants pending invention of a paste (0001), or a paste dough (Aspect 11) which are intermediate products; used for making final products, including: pasta, Chinese noodles, udon (Japanese wheat- flour noodles), inaniwa udon, kishimen, houtou, suiton, hiyamugi, somen (variations of udon), soba (Japanese buckwheat-flour noodles), soba gaki (Japanese buckwheat-flour paste), bee-hun (rice vermicelli), pho, reimen (Korean cold noodles), vermicelli, oatmeal, 11 couscous, kiritanpo (variation of Japanese rice cake in an elongate shape), tteok, and gyoza skins (0012-0013). 
As for the quantities of the composition now claimed, these are also new matter issues because the method steps used to make said calculations are destructive, therefore not considered a implicit of the contents of the claimed amounts of ingredients.
Many examples of quantities of ingredients are supported in Tables 1-1 and 1-2. Table 2-1 shows the nutritional contents of pulse and/or wheat ingredients used.  Tables 4-1 to 4-6 also show nutritional values and other ingredient amounts are supported, including: a water content of the paste is supported in para. 0041-0042, as the amount of water from raw ingredients used or that that was added to solid ingredients used used to make the paste. The method discussed above, for use to measure the water and other ingredients/nutrition in the product after the product is made, comprises steps of decompression, heating and drying, which are destructive.

Further, the Specification provides wide ranges of amount for the two ingredient ingredients claimed:
10 mass % on a dry bases of pulse or higher (0022); and 
50 mass% or lower of water (0041).
Other fractions, including: protein, insoluble dietary fiber, starch (0007, 0032), and oils and fat (0031) are all disclosed as being contained in the pulse used to make the composition, therefore they are only nutritional values of the pulse ingredients.
Throughout the pending Specification it is repeatedly noted that:
 the insoluble fiber is in amounts of 3 dry mass% or higher;
the starch is in amounts of 10 dry mass% or higher; and
the protein content is 4 dry mass% or higher. 
Applicant provides no evidence that the proposed calculations, based on the calculations discussed by using the method of comprising steps of decompression, heating and drying, are not destructive even though it is well known that protein and starches are modified by heat.  Therefore this argument is not persuasive.

It is asserted, that claims 1-8 and 21-22 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter. To the extent that this rejection still applies to the amended claims, the rejection is respectfully traversed as follows. The Examiner asserts that it is unclear if the recitation of "the composition does not have a specific gravity of less than 1.0, the composition is a kneaded and extruded product" are part of item (4) or not, since the conclusion of items (1)-(3) are denoted with a semicolon, and item (4) is not. Office Action, p. 7. 
Claim 1 is amended to recite inter alia, " [a] composition comprising: pulse, wherein: the composition does not have a specific gravity of less than 1.0, the composition is a kneaded and extruded product," and all claim limitations within the wherein clause are denoted with commas. Thus, Applicant believes the claim limitations regarding the specific gravity, and kneaded and extruded product as claimed clearly apply to the composition, and not to the haze value. 
The Examiner further asserts that claims 1, 3, 4 and 7 require a percentage on a dry mass basis. Office Action, p. 7. The Examiner alleges that there is no indication of how a food composition comprises ingredients that remain dry, especially when the composition is intended to have a moisture content. Id. 
As discussed previously, claim 1 is amended to remove the phrase "dry mass basis." As also discussed, the insoluble dietary fiber, starch and protein content ranges of amended claim 1 is properly supported. 
In addition, claims 3 and 7 are amended to delete the phrase "dry mass basis." As amended, the composition of claim 1 has a water content of 50% by mass or lower. Regarding claim 3, the claimed total oil and fat content of lower 17 % is determined based on dry mass, as described in the specification. Para. [0039] of the specification as filed or para. [0113] of the specification as published. The claimed composition has a water content of 50% by mass or lower and therefore, includes a composition substantially free of water, or "dry mass." Thus, the limitation "a total oil and fat content of lower than 17 % by mass" is properly supported. Regarding the claimed ratio of a pulse-derived starch content to a total starch content in the composition of amended claim 7, the ratio is constant regardless of the amount of water in the composition. Thus, the claimed ratio of amended claim 7 is properly supported. 
In view of the above, Applicant believes the issues associated with the rejections under 35 U.S.C. § 112(b) are addressed. Accordingly, withdrawal of the rejections is respectfully requested. 
	In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.

It is asserted, that claims 1-8 and 21-22 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent App. Pub. No. 2007/0087107 to Borders et al. ("Borders") and JP Patent App. Pub. No JP 2012-39963 to Ito et al. ("IM"). To the extent that the rejection still applies to the amended claims, the rejection is respectfully traversed as follows. 
In response, please see the new grounds of rejection, above, necessitated by said amendments. 
The examiner does not  arguments toward references previously applied persuasive, as discussed in prior office actions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Baking like a Chef: 1 gram to tablespoon, for weight of 1 Tbsp of oil; printed 10/12/2022 from: 
https://www.bakinglikeachef.com/how-many-grams-is-in-a-tablespoon/#:~:text=1%20tablespoon%20to%20grams%20(tsp%20to%201g)&text=One%20US%20tablespoon%20of%20water,of%20water%20weighs%2017.76%20grams
Szalay: Eggs…, for fat content in eggs; printed 10/12/2022 from: https://www.livescience.com/50834-eggs-nutrition-facts.html
Wiki: Peas, for species names of yellow peas; published online by 6/11/2017 at: https://web.archive.org/web/20170611061615/https://en.wikipedia.org/wiki/Pea
20050106308: Deflavored Vegetable Powders, Methods Of Making Them, And Systems For Vegetable Milling; for percentage of water in yellow pea powder (paras. 0068, Table 4).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793